Title: From George Washington to Major General Horatio Gates, 4 June 1780
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Morris Town June 4th 1780

As the opening of the campaign is fast approaching, and it is time to form a general disposition of the Army with a view to it, it is essential I should know, as soon as possible, what General Officers will be present. For this purpose, I am to request you will inform me, without delay, whether the situation of your private affairs will permit you to take the feild this campaign or not, and if you do take the feild, when we may hope to see you at Camp. I am Sir Your most Obedt humble servant

Go: Washington

